Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response received on 5/12/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 May 12 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that prior art does not teach the newly claimed limitations.  In particular, on pages 12-13 the applicant summarizes Kondo and then argues that Kondo does not teach the newly claimed limitation.
The examiner disagrees.  Kondo does teach the claimed limitations, as explained in the rejection that follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20190095722 (Kang et al) in view of U.S. Patent No. 9175976 (Kondo)
Regarding claim 1, Kang et al discloses a method for guiding a path, comprising: acquiring an image (fig. 5, item 510); converting the acquired image into a top-view image (fig. 5, item 530); extracting a lane from a lane display line in the converted top-view image (fig. 5, item 540); extracting guiding information in the extracted lane, i.e. the driving lane (fig. 5, item 570); and guiding a path of a vehicle using an extracted lane information and the guiding information in the lane by providing guidance based on the driving lane (page 4, paragraph 69, page 13, paragraph 183), wherein the guiding the path of the vehicle comprises determining whether the vehicle needs to change to another lane by predicting lane changes (page 13, paragraph 183).  
Kang et al does not disclose expressly guiding the path of the vehicle comprises determining whether the vehicle needs to change to another lane by comparing a meaning of a driving direction extracted from the guiding information in the lane (the driving lane of Kang) and the path of the vehicle.
Kondo discloses guiding the path of the vehicle (fig. 6) comprises determining whether the vehicle needs to change to another lane (fig. 6, s115) by comparing a meaning of a driving direction extracted from the driving lane, the travelling lane (fig. 6, s105) and the path of the vehicle (fig. 6, s110, col. 17, lines 14-18).
Kang et al and Kondo are combinable because they are from the same field of endeavor, i.e. vehicle guidance.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to predict the lane change based on the current driving lane and the path.
The suggestion/motivation for doing so would have been to provide a more robust system by making direct comparisons to live data.
Therefore, it would have been obvious to combine the method of Kang et al with comparison of Kondo to obtain the invention as specified in claim 1.
Regarding claim 11, Kang et al discloses an electronic device (fig 19) comprising: an image acquisition unit (fig. 19, item 1910) configured to acquire an image (fig. 5, item 510); an image conversion unit (fig. 19, item 1930) configured to convert the acquired image into a top-view image (fig. 5, item 530);  a lane extraction unit (fig. 19, item 1930) configured to extract a lane from the a display line in the converted top-view image (fig. 5, item 540); a guiding information extraction unit (fig. 19, item 1930) configured to extract guiding information from the extracted lane, the driving lane (fig. 5, item 570); and a path guide unit (fig. 19, item 1930) configured to guide a path of a vehicle using the extracted lane information and the guiding information in the lane (page 4, paragraph 69, page 13, paragraph 183), wherein the path guide unit determines whether the vehicle needs to change to another lane by predicting a lane change (page 13, paragraph 183).  Kondo et al discloses determining whether the vehicle needs to change to another lane (fig. 6, s115) by comparing a meaning of a driving direction extracted from the driving lane, the travelling lane (fig. 6, s105) and the path of the vehicle (fig. 6, s110, col. 17, lines 14-18).

Claims 2, 7, 8, 12, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al in view of Kondo, as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 20100121569 (Nakamura et al).
Regarding claim 2, Kang et al (as modified by Kondo) discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Kang et al further discloses further the guiding information in the lane is information for guiding a possible traveling direction of the vehicle in the lane (page 11, paragraph 156, fig. 17b), and in the extracting of the guiding information, the information for guiding the possible traveling direction is determined as a shape of an arrow, since road markings are extracted and recognized, including the shape of the arrow (page 11, paragraph 148, 156) 
Kang et al (as modified by Kondo)  does not disclose expressly feature of a head portion is extracted from the shape of the arrow to recognize the possible traveling direction of the lane. 
Nakamura et al discloses feature of a head portion is extracted from the shape of the arrow to recognize the possible traveling direction of the lane, since the contours are extracted and used to create features which include the head portion from the shape of the arrow (page 5, paragraph 42, fig. 4).
Kang et al (as modified by Kondo) and Nakamura et al are combinable because they are from the same field of endeavor, i.e. recognizing road markings.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the features of the image to recognize the possible travel direction.
The suggestion/motivation for doing so would have been to provide a more robust, user friendly system by providing more information regarding the road to navigation.
Therefore, it would have been obvious to combine the method of Kang et al (as modified by Kondo) with arrow recognition to recognize travel direction to obtain the invention as specified in claim 2.
Regarding claim 7, Kang et al discloses in the extracting of the guiding information, template matching or a support vector machine (SVM) is further used to recognize road markings (page 5, paragraph 80), and Nakamura et al discloses road markings are used to find the possible traveling direction of the lane (fig. 9, s5, s7, fig. 4).  
Regarding claim 8, Nakamura et al discloses in the extracting of the guiding information, whether a tail portion in the shape of the arrow includes additional information to recognize the possible traveling direction or an impossible traveling direction is determined, since features are determined from the contour including the tail portion (page 5, paragraph 42) and includes the additional information to recognize other travel directions as seen in fig. 4 (straight ahead, right turn, right/ left turn, etc).  
Claims 12, 17 and 18 are rejected for the same reasons as claims 2, 7 and 8, respectively.  Thus, the arguments analogous to that presented above for claims 2, 7 and 8 are equally applicable to claims 12, 17 and 18.  Claims 12, 17 and 18 distinguishes from claims 2, 7 and 8 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al in view of Kondo and Nakamura et al, as applied to claim 8 above, and further in view of U.S. Patent Application Publication NO. 20200103907 (Kaji et al)
Regarding claim 10, Kang et al (as modified by Kondo and Nakamura et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference. Kang et al further discloses in the guiding the path of the vehicle, it is determined whether a change to another lane is necessary (page 13, paragraph 183).  
Kang et al (as modified by Kondo and Nakamura et al) does not disclose expressly it is determined whether a vehicle exists in the lane in order to determine the change. 
Kaji et al discloses it is determined whether a vehicle exists in the lane in order to determine the change (fig. 3, fig. 11, s116, “no” to s120).
Kang et al (as modified by Kondo and Nakamura et al) & Kaji et al are combinable because they are from the same field of endeavor, i.e. lane changing helpers in vehicles.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine if a vehicle exists in the lane.
The suggestion/motivation for doing so would have been to provide a safer system by considering obstacles.
Therefore, it would have been obvious to combine the method of Kang et al (as modified by Kondo and Nakamura et al) with the obstacle detection of Kaji et al to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claims 3-6, 13-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Allowable subject matter was previously indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/31/2022